TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00325-CR
NO. 03-05-00326-CR




Trina Gosnell, Appellant

&

John Charles Gosnell II, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NOS. CR-03-265 & CR-03-264, HONORABLE GARY L. STEEL &
HONORABLE RONALD W. CARR, JUDGES PRESIDING




M E M O R A N D U M   O P I N I O N
 
Trina Gosnell and John Charles Gosnell II were convicted of possessing more than
four ounces but less than five pounds of marihuana.  See Tex. Health & Safety Code Ann.
§ 481.121(a), (b)(3) (West 2003).  Trina Gosnell’s offense was prosecuted as a class A misdemeanor,
and the court assessed her punishment at one year in jail and a $750 fine.  See Tex. Pen. Code Ann.
§ 12.44 (West Supp. 2005).  The court assessed John Gosnell’s punishment at two years in state jail. 
Imposition of both sentences was suspended and appellants were placed on probation.  The court
certified that both appellants have the right of appeal.
This Court abated the appeals for a hearing in the trial court after appellants’ retained
attorney did not file a brief or respond to notices.  See Tex. R. App. P. 38.8(b)(2).  Based on the
record from this hearing, we determined that appellants failed to make the necessary arrangements
for filing a brief.  See id. rule 38.8(b)(4).  On January 12, 2006, we ordered that the appeals be
submitted for decision without briefs on February 13 if no brief was forthcoming.  No brief was
received and the appeals were submitted as ordered.
We have examined the appellate records and find no error that should be addressed
in the interest of justice.  The judgments of conviction are affirmed.  Counsel’s motions to withdraw
are dismissed.
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Affirmed
Filed:   February 24, 2006
Do Not Publish